Citation Nr: 1646114	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO. 01-07 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an increased rating in excess of 50 percent for cervical intervertebral disc syndrome (IVDS).

2. Entitlement to an increased rating in excess of 10 percent for a bilateral hearing loss disability.

3. Entitlement to service connection for obstructive sleep apnea.

4. Entitlement to service connection for tinnitus.

5. Entitlement to service connection for hypertension.

6. Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities.

7. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to February 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2000 and November 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

By way of background, the RO granted service connection for cervical IVDS and assigned a 40 percent rating in May 2000. The Veteran timely perfected an appeal as to the assigned rating, and the Board granted an increased rating of 50 percent in July 2007. The Veteran appealed that determination, and the United States Court of Appeals for Veterans Claims (Court) implemented an August 2008 Joint Motion for Partial Remand, vacating and remanding that portion of the Board decision that denied an increased rating in excess of 50 percent, and the claim has been remanded by the Board several times since then.

During the course of the foregoing, the Veteran was denied entitlement to an increased rating for bilateral hearing loss and service connection for a psychiatric condition, hypertension, obstructive sleep apnea and tinnitus in November 2014. The Veteran timely perfected an appeal. The issues have now been combined into a single appeal for the purposes of Board review.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran submitted a formal application for TDIU in July 2014, and therefore the issue has bene re-raised by the record.

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice, 22 Vet. App. 447. In light of this principle, entitlement to special monthly compensation (SMC) has been found to be an inferable issue anytime a veteran is requesting increased benefits. Akles v. Derwinski, 1 Vet. App. 118 (1991). 

However, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more, even when considering TDIU and temporary total ratings. 38 U.S.C.A. § 1114(s); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. §§ 3.350(i), 4.29, 4.30.
There is no lay or medical evidence the Veteran is housebound in fact, requires aid and attendance, or that his disabilities result in loss of use of a limb, blindness or deafness. 38 U.S.C.A. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). As such, the Board will not infer the issue of entitlement to SMC at this time.

The Board most recently remanded the issues on appeal for additional development in April 2015. The requested examination having been provided and a statement of the case issued, the directives have been substantially complied with and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran testified at a videoconference hearing concerning the issue of entitlement to an increased rating for cervical IVDS before the undersigned Veterans Law Judge (VLJ) in January 2013. A transcript of the hearing is associated with the electronic claims files. A hearing concerning entitlement to an increased rating for a bilateral hearing loss disability and service connection for an acquired psychiatric disorder, hypertension, obstructive sleep apnea and tinnitus was not requested. See October 2015 Substantive Appeal.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of service connection for headaches as secondary to cervical IVDS has been raised by the record in a Cervical Spine Impairment Questionnaire dated September 11, 2013, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for an acquired psychiatric disorder and hypertension and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. Cervical IVDS is manifest by complaints of pain on motion of the cervical spine on examination, but does not demonstrate unfavorable ankylosis of the entire spine and/or does not cause incapacitating episodes as defined by the VA.

2. When rating the Veteran's disability under the current rating criteria, his combined disability rating is no more than 50 percent for both limitation of motion of the cervical spine and mild neuropathy of all radicular groups.

3. On VA audiological testing in October 2015, the Veteran's hearing acuity was Level I bilaterally.

4. Obstructive sleep apnea is not currently manifest, was not manifest during service, and is not related to service.

5. Tinnitus was not manifest during service and an organic disease of the nervous system was not manifest within one year of separation. Tinnitus is not related to service.


CONCLUSIONS OF LAW

1. The criteria for the assignment of an evaluation in excess of 50 percent for intervertebral disc syndrome of the cervical spine have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5243 (2015).

2. The criteria for an increased rating in excess of 10 percent for a bilateral hearing loss disability have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100, 4.86 (2015).

3. Obstructive sleep apnea was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2015).

4. Tinnitus was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Concerning the increased rating claim for cervical IVDS, the duty to notify was fulfilled in a letter from the RO dated February 25, 2004. Subsequently, in a letter dated December 17, 2008, the Veteran was informed of the Diagnostic Code relevant to his claim. Although the Veteran was not provided complete notice until after the initial adjudication of the claim, the AOJ subsequently readjudicated the issue based on all the evidence. See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006. Thus, the Veteran was not precluded from participating effectively in the processing of his claim and the late notice did not affect the essential fairness of the decision. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Concerning the issues of an increased rating for a bilateral hearing loss disability and service connection for obstructive sleep apnea and tinnitus, the Veteran filed these claims using a VA Form 21-526EZ for fully developed claims (FDC). Under the framework for a FDC, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA. When filing a fully developed claim, a veteran submits all evidence relevant and pertinent to his or her claim other than service treatment records and treatment records from VA medical centers, which will be obtained by VA. Under certain circumstances, additional development, including obtaining additional records and providing the veteran with a VA medical examination, may still be required prior to the adjudication of the claim. See VA Form 21-526EZ.

The fully developed claim form includes notice to the veteran of what evidence is required to substantiate a claim for service connection and of the veteran's and VA's respective duties for obtaining evidence. The notice also provides information on how VA assigns disability ratings. See id. Thus, for these claims the notice that is part of the claims form submitted by the Veteran satisfied the duty to notify.

With respect to the Board hearing, the VLJ clarified the issues, explained the concept of an increased rating and inquired as to the existence of evidence. The actions of the VLJ supplement the VCAA and comply with 38 C.F.R. § 3.103. Further, the Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. The Veteran's Social Security Administration (SSA) records have been obtained, as well as all private treatment record that have been authorized for release or submitted. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). With respect to the cervical spine claim, the Veteran was provided with VA examinations in May 2004, May 2008, September 2010 and April 2015. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, and conducted thorough medical examinations of the Veteran. 

Concerning the October 2015 audiological examination, the examination was adequate because the examiner was a state licensed audiologist, a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test were provided, and a supporting rationale for all opinions was provided. Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); 38 C.F.R. § 4.85. Based on the foregoing, the Board finds the examination reports of record to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claims for increased ratings for cervical IVDS and a bilateral hearing loss disability and service connection for tinnitus. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Turning to the claim of service connection for obstructive sleep apnea, in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Here, VA was not obligated to obtain a medical opinion concerning the claim of service connection for sleep apnea as there is no competent and credible evidence of a current diagnosis of obstructive sleep apnea, nor is there any objective evidence of in-service manifestations or incurrence of sleep apnea. Post service records are silent for a diagnosis of the disability, service treatment records reflect no complaints of associated symptoms or a diagnosis of the condition, and the Veteran specifically denied any sleeping difficulties on his January 1974 separation report of medical history. While treatment records do reflect continuous notations of sleep impairment and insomnia, as well as medication therefor, the sleep impairment is exclusively noted to be associated with his diagnosed psychiatric disabilities. As there is no evidence of a current disability or in-service incurrence, a medical opinion was not required as to this issue. 

Since VA has obtained all relevant identified records and provided adequate medical examinations where necessary, its duty to assist in this case is satisfied.

II. Increased Schedular Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged. Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). Here, the service-connected cervical IVDS has not materially changed and a uniform evaluation is warranted for the entire period on appeal.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran argues he is entitled to increased rating for cervical IVDS and a bilateral hearing loss disability. The Board will address each in turn, applying the general principles above as well as the specific rating criteria for each disability.

A. Cervical IVDS

The Veteran's cervical spine disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243. The Veteran contends that his service-connected cervical spine disability is more severe than the current 50 percent rating contemplates. Thus, the primary issue on this appeal is whether the overall impairment caused by the Veteran's spine disability more nearly approximates the criteria for a higher evaluation. For the following reasons, the Board finds that it does not. 

During the pendency of this appeal, VA amended the rating schedule for evaluating disabilities of the spine two times, effective on September 23, 2002 and September 26, 2003 respectively. The Board notes that consideration under the revised schedular criteria should not be undertaken before such became effective. The effective date rule contained in 38 U.S.C.A. § 5110(g) prevents the application of a later, liberalizing law to a claim prior to the effective date of the liberalizing law. That is, for any date prior to September 26, 2003, neither the RO nor the Board may apply the revised rating schedule. The Board will therefore evaluate the Veteran's service-connected cervical spine disability under both the former and the current schedular criteria, keeping in mind that the revised criteria may not be applied to any time period before the effective date of the change.

Prior to September 2002 change

The Veteran's cervical spine disability was initially rated under a variety of diagnostic codes. Eventually, the AOJ assigned a 40 percent disabling under former Diagnostic Code 5293, pertaining to intervertebral disc syndrome. See Rating Decision dated May 2000. 

In a subsequent appeal, the Board changed the applicable Diagnostic Code from 5293 to 5295, pertaining to lumbosacral strain. Diagnostic Code 5285 was referenced. See Board Decision dated July 2007. Former Diagnostic Code 5295, lumbosacral strain, provides a 40 percent evaluation when the disability is severe, with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on force motion. A 20 percent evaluation is assigned with muscle spasm on forward bending, loss of lateral spine motion, unilateral, in standing position. A 10 percent rating is assigned for characteristic pain on motion. 38 C.F.R. § 4.71(a), Diagnostic Code 5295 (2002). 

The Board afforded the Veteran a 40 percent rating under former Diagnostic Code 5295, the highest rating available under that diagnostic code. In addition, the Board added 10 percent to the Veteran's rating under Diagnostic Code 5285. Diagnostic Code 5285 provided for an additional 10 percent for demonstrable deformity of the vertebral body. 38 C.F.R. § 4.71a, Diagnostic Code 5285 (2002). As such, the Veteran was awarded a 50 percent rating.

The Board finds that a higher rating under the initial rating criteria is not warranted for the relevant period prior to September 2002, as he received the maximum rating under Diagnostic Code 5295 and he did not meet the requirements for a higher rating under the other potentially applicable diagnostic codes. There is no evidence that the Veteran's disability was manifest by abnormal mobility requiring a neck brace or long leg braces (DC 5285), ankylosis (DC 5286) or sciatic neuropathy or other neurological findings appropriate to site of diseased disc (DC 5293). Stated differently, the Veteran did not have a pronounced cervical disc syndrome.

September 2002 Change

Effective September 23, 2002, the only change in the rating schedule pertained to 38 C.F.R. § 4.71a, Diagnostic Code 5293 [intervertebral disc syndrome (IVDS)]. While maintaining its designation under Code 5293, the rating criteria changed in September 2002 from evaluating IVDS based on mild, moderate, severe and pronounced symptomatology to evaluating IVDS based on the total duration of incapacitating episodes [requiring bed rest prescribed by a physician], or based on combining separate evaluations of chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever results in the higher evaluation. Here, there is no evidence that the Veteran was prescribed bed rest by a physician during the appeal period. As such, the higher ratings under Diagnostic Code 5293 are inapplicable. 

September 2003 Change

Effective in September 2003, the new criteria for evaluating service-connected spine disabilities other than IVDS became codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5242. All disabilities considered under Diagnostic Codes 5235 to 5242 are evaluated under common criteria outlined in the General Rating Formula for Diseases and Injuries of the Spine. 

Intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, which ever method results in the higher evaluation when all disabilities are combined under § 4.25. Under the General Rating Formula for Diseases and Injuries of the Spine, a 100 percent evaluation is warranted when there is unfavorable ankylosis of the entire spine. 

Note 1 to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note 2 states that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent disability rating is assigned for incapacitating episodes having a total duration of at least six weeks during the past twelve months.

Note 1 states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

VA treatment records reflect that during the applicable time period, the Veteran's description of his pain has ranged from moderate to severe. Normally, the Veteran's rating of his pain ranged from 7 to 10 out of 10. See VA Treatment Records dated March 5, 2010, November 8, 2013, December 6, 2013, January 2, 2014, April 16, 2014, and May 29, 2014. At times, the Veteran's gait, balance, and range of motion were noted to be normal. See VA Treatment Records dated January 2, 2014. However, the treating physicians have noted abnormal gait and limited range of motion. See VA Treatment Records dated December 6, 2013.
During the course of the appeal period, the Veteran was afforded several VA exams. VA examiners have noted no flare-ups and no incapacitating episodes. See VA Examinations dated March 2009 and March 2012. Examiners have also noted that the Veteran had no additional limitation in range of motion following repetitive use testing. See VA Examinations dated March 2012, September 2012. At times, no functional loss was noted; however, when functional loss was noted, the symptoms included less movement than normal and pain on movement. See VA Examination dated September 2012.

Most recently, the Veteran was afforded a VA examination in June 2015. At that time, the Veteran reported that his pain began in service in 1972, but has gotten worse with age. The Veteran also reported flare-ups, specifically pain whenever he moved his neck. 

Range of motion testing revealed the following: flexion measured at 10 degrees (out of 45 degrees), extension measured at 15 degrees (out of 45 degrees), right and left lateral flexion measured at 20 degrees (out of 45 degrees), and right and left rotation measured at 15 degrees (out of 80 degrees). There were no additional limitations of the cervical spine after three repetitions of range of motion. The examiner noted that the Veteran had no incapacitating episodes over the past 12 months. Also, the Veteran reported occasional use of both braces and canes. Muscle strength and deep tendon reflexes were all normal. Both gait and posture were noted as normal. Ankylosis was not noted. The examiner noted that there is additional limitation of functional ability during flare-ups or repeated use; however, the examiner could only speculate as what that limitation would be. 

The Veteran's private physician, Dr. W.C.E. also provided the Veteran with a cervical spine examination in September 2013. At that time, Dr. W.C.E. diagnosed cervical disc disease. As for range of motion testing, flexion measured at less than 15 degrees. Test results indicated no ankylosis of the entire cervical spine. Dr. W.C.E. noted symptoms such as tenderness, muscle spasm, and muscle atrophy of the cervical spine and muscle weakness of both hands. 

With respect to the claim for increased rating for the cervical spine disability, the Board finds that a rating in excess of 50 percent is not warranted. In order to warrant a higher rating, there must be unfavorable ankylosis of the entire spine. Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)). Based on the aforementioned range of motion findings, it is apparent that the Veteran's cervical spine is not fixed or immobile, and ankylosis has not been noted in any of the Veteran's treatment records or examinations. 

The Board notes that the current evaluation exceeds the maximum evaluation for limitation of motion of the cervical spine; thus, the criteria under 38 C.F.R. § § 4.40 and 4.45 do not apply. See DeLuca, 8 Vet. App. 202; Johnston, 10 Vet. App. at 85. Here, the VA examiner specifically found that repetition on the range of motion three times did not cause any additional limitation in range of motion. While the Veteran did report flare-ups whenever he moved his neck, there is nothing to suggest unfavorable ankylosis. Consequently, a higher rating is not warranted on this basis.

The Board has considered whether the Veteran is entitled to a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. However, there is no evidence of incapacitating episodes as contemplated by the regulation. Indeed, to warrant a rating to 60 percent, there must be evidence of incapacitating episodes having a total duration of at least 6 weeks. In light of the lack of evidence demonstrating any episodes requiring bed rest prescribed by a physician and indeed, in light of the lack of any assertion on the part of the Veteran that the criteria for incapacitating episodes have been met, the Board finds that a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.

In addition, the Board has also considered awarding the Veteran a compensable rating for neuropathy of all radicular groups under 38 C.F.R. § 4.124a, Diagnostic Code 8513. The Board notes that the Veteran's medical records attribute his radiculopathy to his service-connected spine disability. See Cervical Spine Questionnaire dated September 2013; VA Treatment Records dated November 21, 2013 and December 6, 2013; VA Examination dated June 2015. If rated under the current rating criteria, the Veteran potentially would be entitled to a separate rating under the appropriate diagnostic code for his radiculopathy. However, even if the Veteran was entitled to compensation for his neuropathy, he would not be entitled to a higher disability rating. Under 38 C.F.R. § 4.124a, Diagnostic Code 8513, when the radiculopathy is wholly sensory, the rating should be for the mild degree, which warrants a 20 percent rating, or at the most the moderate degree, which warrants either a 30 percent or 40 percent rating.

Here, the Veteran's neuropathy is manifest by decrease in sensation and pain. See Cervical Spine Questionnaire dated September 2013; VA Treatment Records dated November 21, 2013 and December 6, 2013; VA Examination dated June 2015. Muscle strength had been determined to be normal in each upper extremity. There is no muscle atrophy and the reflexes are normal. Sensation was decreased on the right, but normal on the left. Similarly, there was no radiculopathy on the left. The examiner classified the radiculopathy as severe. See Cervical Spine Questionnaire dated September 2013; VA Examination dated June 2015. However, VA is guided by 38 C.F.R. § § 4.120, 4.123, 4.124, and 4.124a. As such, the radiculopathy disability is no more than mild and warrants a 20 percent disability rating. 

A veteran's disability rating may not be reduced due to a change in the rating criteria. 38 U.S.C.A. § 1155. Currently, the Veteran has severe limitation of motion of the cervical spine. Even if there was no remaining functional motion, the maximum evaluation under the current rating criteria would be 30 percent. When combined with the 20 percent rating for the radiculopathy disability and the 10 percent added for the vertebral body deformity, the Veteran's combined disability rating is no more than 50 percent, his current disability rating.

The Board has also considered the Veteran's statements regarding the severity of his symptoms. Particularly, the Veteran avers that his pain has causes a constant, sharp, radiating pain in his neck, which prevents him from driving and putting on a tie. See Board Hearing dated January 16, 2013; VA Treatment Records dated December 6, 2013 and November 21, 2013. Certainly, as a lay person, the Veteran is competent to attest to physical symptoms that he experiences, such as persistent pain. See Layno v. Brown, 6 Vet. App. 456 (1994); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). Generally, he has been credible; however, neither the medical evidence, to include the multiple VA examinations, nor the lay evidence of record suggests that an evaluation in excess of 50 percent is warranted. We find the medical evidence to be far more probative of the degree of impairment that his lay statements. 

For the forgoing reasons, the Board concludes that there is no basis for staged ratings for the Veteran's intervertebral disc syndrome, as his symptoms have been primarily the same throughout the appeal period. In this regard, the Board finds that a rating in excess of 50 percent for cervical spine disability is not warranted. In reaching this conclusion, the Board has considered the benefit of the doubt doctrine. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

B. Bilateral Hearing Loss Disability

Assignment of a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed. Lendenmann v. Principi, 3 Vet. App. 345 (1992). An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. 38 C.F.R. § 4.85. 

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination. See 38 C.F.R. § 4.85.
"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four. This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa. 38 C.F.R. § 4.85(d).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns). The Roman numeral designation is located at the point where the row and column intersect. 38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average. Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86. 38 C.F.R. § 4.85(c).

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear. The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing. The percentage evaluation is located at the point where the row and the column intersect. 38 C.F.R. § 4.85(e).

Special provisions apply in instances of exceptional hearing loss. 38 C.F.R. § 4.86. When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are all 55 decibels or more, the adjudicator must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. 38 C.F.R. § 4.86(a). 

Also, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral. Each ear is evaluated separately. 38 C.F.R. § 4.86(b).

In this case, the Veteran was provided with a VA audiological examination in October 2015. The results of the October 2015 examination, as measured by a puretone audiometry test, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
50
55
60
LEFT
35
45
55
60
60

Based on these results, the average puretone threshold was 52.5 decibels for the right ear and 55 decibels for the left ear. 38 C.F.R. § 4.85(d). Speech recognition was 94 percent in the right ear and 96 percent in the left ear, as measured by the Maryland CNC test. Applying these values to Table VI, the result is a Level I Roman numeral designation for each ear.

VA treatment records reflect on-going treatment for a bilateral hearing loss disability where the Veteran is persistently noted to have moderate to moderately severe bilateral hearing loss. A November 2014 audiology assessment noted sloping mild to severe hearing loss bilaterally. While word recognition was noted to be 88 percent in the right ear and 84 percent in the left, this testing was not conducted using the Maryland CNC test. There are no further audiograms or testing results showing hearing thresholds or word recognition scores of record.

When the Level I designations are mechanically applied to Table VII, the result is a noncompensable rating. 38 C.F.R. § 4.85; Lendenmann, 3 Vet. App. 345. The results reported in the audiological evaluations do not meet the requirements for evaluation based on an exceptional pattern of impairment. 38 C.F.R. § 4.86(a)-(b).

The Board has considered the Veteran's lay statements, in which he generally contends his hearing is worse than currently rated. However, as was indicated above, rating a hearing loss disability involves the mechanical application of rating criteria to the results of specified audiometric studies. Here, the objective medical evidence of record consists of the October 2015 VA audiological examination, which indicates that the Veteran's hearing loss does not rise to the level of a 20 percent rating. 38 C.F.R. § 4.85. For these reasons, the Veteran's claim for an increased rating for a bilateral hearing loss disability is denied.

All potentially applicable codes have been considered, and there is no basis to assign an evaluation in excess of the currently assigned rating for the Veteran's bilateral hearing loss. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Additionally, staged ratings are not warranted, as the Veteran has had a relatively stable level of symptomatology throughout the appeal. Any increases in severity were not sufficient for a higher rating for the reasons discussed above. See Fenderson, 12 Vet. App. at 126-27.

III. Extraschedular Ratings

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.


A. Cervical IVDS

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptomatology associated with the Veteran's disabilities - namely, pain with limitation of motion - is fully contemplated by the applicable rating criteria. The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable. All potentially relevant rating codes have been considered and evaluated. Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required. The ratings assigned consider the impact on the Veteran's employment. In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the schedular standards. Therefore, referral for consideration of an extraschedular rating for any of the disabilities on appeal is not warranted. 38 C.F.R. § 3.321(b)(1).

B. Bilateral Hearing Loss Disability

Neither the first nor second Thun element is satisfied here. The Veteran's service-connected bilateral hearing loss disability is manifested by signs and symptoms such as reduced hearing acuity and reduced word discrimination. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the evaluation of hearing impairment. 38 C.F.R. §§ 4.85, 4.86(a). The rating schedule contemplates varying levels of hearing loss, as well as exceptional patterns of hearing loss. See id.

Given the variety of ways in which the rating schedule contemplates hearing impairment, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. There is nothing exceptional or unusual about the Veteran's bilateral hearing loss because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present. In particular, the Veteran does not contend, and the evidence of record does not suggest, that his bilateral hearing loss disability has caused marked absence from work or has resulted in any hospitalizations. Therefore, the Veteran's service-connected bilateral hearing loss disability does not result in marked interference with employment or frequent periods of hospitalization. 38 C.F.R. § 3.321(b)(1). Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

C. Johnson v. McDonald

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service connected for cervical IVDS and a bilateral hearing loss disability. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's cervical IVDS or bilateral hearing loss disability combine or interact either with one another or his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

IV. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). As with all claims, in the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic diseases of the nervous systems, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For organic diseases of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause. 38 C.F.R. § 3.303(b). For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. When the condition noted in service or within the presumptive period is not a chronic disease, a showing of continuity of symptomatology after discharge is required. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

A. Sleep Apnea

The Veteran contends that he is entitled to service connection for sleep apnea. While the Veteran is competent to report impaired sleep, as that is a lay-observable symptom, he is not competent to diagnose himself with sleep apnea or attribute his sleep impairment to that specific pathology, as to do so requires medical expertise. Jandreau, 492 F.3d 1372.

The medical evidence of record is completely devoid of any diagnosis of obstructive sleep apnea or sleep apnea following the Veteran's separation from service. While there are repeated notations of sleep impairment and insomnia, as well as treatment therefor, these notations are exclusively found in the Veteran's psychiatric treatment records and are generally associated with the Veteran's diagnosed psychiatric conditions. As such, there is no competent and credible evidence of a current disability. Brammer, 3 Vet. App. at 225.

Further, in-service treatment records reflect no treatment for or diagnosis of sleep apnea during service. The January 1974 separation examination noted no sleep impairments or disabilities, and the Veteran specifically stated on his separation report of medical history that he did not currently have and did not have a history of any sleeping difficulties. Post service treatment records contain no evidence linking any sleep impairment or disability to the Veteran's period of active duty service. 

In short, there is no competent and credible evidence of record of a current diagnosis of sleep apnea, that sleep apnea incurred or manifested in-service, or that it is related to service. As such, the preponderance of the evidence is against the claim and service connection is not warranted on any basis. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

B. Tinnitus

The Veteran contends that he is entitled to service connection for tinnitus. The Veteran has reported that he currently has tinnitus, which he is competent to report. Jandreau, 492 F.3d at 1377; Charles v. Principi, 16 Vet. App. 370, 374 (2002). Further, the Veteran served as an aircraft mechanic while in the Air Force, resulting in consistent exposure to aircraft noise. As such, noise exposure while in service is conceded in this case.

However, the preponderance of the evidence is against a finding of a nexus between the Veteran's service and his current disability. While the Veteran has indicated that his tinnitus is due to service or has been persistent since, his statements have been significantly inconsistent. In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor. Caluza v. Brown, 7 Vet. App. 498, 511-12   (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

In this case, during his May 2011 VA audiological examination, the Veteran stated that his tinnitus began in approximately 2000. A VA treatment record from January 2015 also notes that the Veteran reported an onset of buzzing in his ears "around the turn of the century," or approximately 2000. However, during the October 2015 VA examination the Veteran stated that his tinnitus had its onset in approximately 1980, a difference of approximately 20 years. Further, at separation in January 1974 the Veteran denied any current or prior ear trouble. Based on internally inconsistent nature of his statements as well as their inconsistency with the other evidence of record, the Board finds the Veteran's statements concerning the onset and persistence of tinnitus to be not credible and entitled to zero probative weight. Id.

Turning to the medical evidence, an audiological opinion was obtained in October 2015. The examiner stated that it was less likely than not that the tinnitus was related to the Veteran's active service. The examiner noted the discrepancy in the Veteran's statements concerning the onset date of tinnitus, but further indicated that both dates provided by the Veteran were well after his separation from active duty, and therefore the tinnitus could not be related to his noise exposure in service. There is no evidence that the examiner was not competent or credible, and as the opinion was based on the Veteran's statements, a review of the record and supported by a rationale, the Board finds that it is entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. 295. 

Audiology treatment records reflect intermittent complaints of tinnitus, but there is no medical evidence of complaints of or treatment for tinnitus in either ear prior to approximately 2000. None of the records indicate that the tinnitus is causally related to the Veteran's active service. Based on the foregoing, the preponderance of the competent and credible evidence is against a finding that the Veteran's tinnitus is causally related to his active duty service. As such, service connection for tinnitus is not warranted on a direct basis. 38 C.F.R. § 3.303.

Tinnitus is considered to be an organic disease of the nervous system, and therefore service connection based on continuity of symptomatology and the presumption in favor of chronic diseases are potentially applicable here. Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015). However, as noted above the Board finds that based on the inconsistencies with other lay statements and the medical evidence of record, the Veteran's statements concerning the onset of tinnitus in service are not credible. There is no other lay or medical evidence of record showing manifestations of tinnitus either in service or within the first post-service year. As such, service connection for tinnitus based on the presumption in favor of chronic diseases and continuity of symptomatology are not warranted in this case. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.309.

Although the Veteran has established a current disability and in-service noise exposure, the preponderance of the evidence weighs against a finding that tinnitus is causally related to service or manifested within an applicable presumptive period. As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to an increased rating in excess of 50 percent for cervical IVDS is denied.

Entitlement to an increased rating in excess of 10 percent for a bilateral hearing loss disability is denied.

Entitlement to service connection for obstructive sleep apnea is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

If VA undertakes to provide an examination, even if not required to do so, the examination must be adequate. Daves v. Nicholson, 21 Vet. App. 46, 52 (2007). Here, the Veteran was provided with a hypertension examination in June 2015. The examiner noted a current diagnosis of hypertension and that the Veteran alleged his hypertension was caused by his in-service fall from a wheel well or the pain medication he takes for his service-connected cervical IVDS, but provided no opinion as to whether the diagnosed hypertension was related to the Veteran's service. As no opinion was provided, the Board must remand the claim so that an opinion concerning the etiology of the Veteran's hypertension can be obtained.

The duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim. 38 C.F.R. § 3.159(c)(4). In this case, post-service treatment records reflect multiple diagnoses of major depressive disorder. Further, August 2006 and December 2009 VA treatment records indicate that the Veteran's psychiatric disorder is related to the pain from his disabilities and the condition of his overall health. As the Veteran is service-connected for a cervical spine disability, these statements raise the issue of whether the noted major depressive disorder is secondary to his cervical IVDS. As such, the Board must remand the claim for an opinion addressing the nature and etiology of the claimed depression.

Concerning entitlement to TDIU, the Board finds that any determinations with respect to the service connection claims remanded herein would materially affect a determination concerning TDIU. As such, TDIU is inextricably intertwined with the other claims being remanded, and must therefore be remanded as well. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Obtain any further relevant VA treatment records.

2. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's hypertension. The examiner should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that hypertension was caused by the service-connected cervical IVDS, to include pain medication taken therefor?

b) If not, is it at least as likely as not (a fifty percent probability or greater) that hypertension was aggravated (permanently worsened beyond its natural progression) by the cervical IVDS, to include pain medication taken therefor?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of hypertension by the service-connected disability.

c) If not, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's hypertension is otherwise related to his active duty?

A detailed rationale for the opinion must be provided. Attention is invited to a June 1972 service treatment record reflecting a fall from an aircraft in service resulting in a vertebral fracture.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. After undertaking the development listed in Directive 1 to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's acquired psychiatric disorder other than PTSD. The examiner should answer the following questions:

d) Identify all current psychiatric diagnoses.

e) For all identified psychiatric disorders, is it at least as likely as not (a fifty percent probability or greater) that the disorder was caused by the service-connected cervical spine disability?

f) If not, is it at least as likely as not (a fifty percent probability or greater) that the psychiatric disorder was aggravated (permanently worsened beyond its natural progression) by the cervical spine disability?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the disorder by the service-connected disability.

g) If not, is it at least as likely as not (a fifty percent probability or greater) that any identified psychiatric disorder is otherwise related to his active duty?

A detailed rationale for the opinion must be provided. Attention is invited to the August 2006 and December 2009 VA treatment records linking depression to the Veteran's pain from his disabilities and overall health.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

4. Thereafter, readjudicate the issues on appeal, to include TDIU. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

 

______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


